REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-14, 16-17, 19-20, and 22-24 are allowed.
Claims 1, and 22-23 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the determining whether to configure a corresponding demodulation reference signal (DMRS) for a shared channel, according to a mapping type of the shared channel, the number of symbols transmitted on the shared channel, and the number of DMRS symbols; configuring a target number of DMRSs for the shared channel, when determining to configure the corresponding DMRS for the shared channel; and mapping the target number of DMRSs onto a target transmission resource for transmission, wherein the determining whether to configure the corresponding 
DMRS for the shared channel, according to the mapping type of the shared channel, the number of symbols transmitted on the shared channel, and the number of DMRS symbols.
It is noted that the closest prior art Fanous et al. (US 20160227557, Aug. 4, 2016) shows in the frequency domain, the DMRS mapped to the same set of physical resource blocks used for the corresponding PUSCH or PUCCH transmission with the same length expressed by the number of subcarriers, while in the time domain DMRS may be carried on the fourth SC-FDMA symbol in each slot.
It is noted that the closest prior art, Yerramalli et al. (US 20190182826, Jun. 13, 2019), Shows a mapping from UCI payload to a number of PUCCH repetitions and a number of PUSCH repetitions provided, that used to determine if the uplink shared channel resources include sufficient resources for transmission of the UCL, UCI include ACK/NACK information that can use a maximum of 48 REs per RB per subframe for data and two symbols of demodulation reference signals.
However, Fanous et al. and Yerramalli et al.  fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464